Mr. Justice Westcott
delivered the opinion of the court.
The town of Green Cove Springs having directed an extension of Front street upon and over certain lands of Theodore T. Edgerton, the plaintiff in this proceeding, he filed his petition in the Circuit Court of the State of Florida for the Fourth Judicial Circuit in Clay county, accompanied by a copy of the proceedings of the Mayor and Aider-men of said town authorizing such extension, praying a writ of certiorari directing a return of the record of such proceedings, and upon an inspection thereof for such order *529as of right and according to law should be made in the premises.
The. Judge of that court having ibeeii of counsel and disqualified, the case was transferred to the Circuit Court of the Fifth Judicial Circuit for Putnam county.
There are two grounds upon, which he sought favorable action at the hands of the court.' First,1 that the amount of the damages therein assessed had never been tendered or provision made for the payment thereof to him;.second, because the proceedings are irregular .and do not authorize the extension of Front street over and’ Upon his- grounds.
To this petition the Mayor and Aldermen answered, admitting their purpose to extend the street’ as alleged, avering that the proceedings were conformable to law, and praying that the petition be dismissed.
The court upon hearing held that there was no error -in the proceedings and dismissed the petition.
By argument of counsel the issuance, of a formal writ of certiorari is waived, the transcript of the record of the judgment of the Circuit Court is agreed to be treated as a return by that court and the matters are to be reviewed, heard and determined as if said record had been duly and regularly returned under process of certiorari from' this court.
The case thus presented is a certiorari to a certiorari. The certiorari from this court -gdes to the Circuit Court, and it is its proceedings that are returned here. By the plaintiff, Edgerton, here it is discussed as though it was a certiorari to the town of Green Cove Springs, and the Mayor and Aldermen of Green Cove Springs treat the case in their brief as if it was an appeal at law and they were the appellees.
We had occasion in the case of Basnett vs. The City of Jacksonville, decided at this term, to state our views in reference to a common law certiorari. We there held that such *530a certiorari does not serve -the purpose of a writ of error or appeal with a bill of exceptions as known to our practice, and that if the-Circuit Court has jurisdiction, and there is no irregularity or illegality in the procedure, the record of which is brought to this court, the certiorari must be quashed.
In this case the Circuit Court had jurisdiction, and there is nothing illegal in the practice or procedure adopted by it. We think that the proper method of bringing the action of -the Circuit Court in the matter of a certiorari to this court for review is an appeal at law or a writ or error, and if this be so the certiorari for that reason should, as a general rule, be dismissed. 6 Fla., 304. This is the rule in many of the States. Such proceeding in the Circu.it Court is a proceeding according to the course of the common law, for it is principally from this source that the Circuit Court determines the effect of a common law certiorari, and the general rule is that a writ of error lies to proceedings had according to the course of the common law, while a certiorari lies to proceedings of a different character. Again, it is to be recollected that the Circuit Court in issuing a certiorari is exercising a jurisdiction concurrent with this court in the same manner as it does when it decides a case of mandamus or quo warranto.
The certiorari is quashed.